Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, it is unclear how the electric connection can be “made” since the apertures are the holes, no electric connecting means is recited in this claim and the first insulating layer and the second insulating layer do not any structural relation.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,225,206. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite the circuit comprising:
-a first flexible planar wire cable;
-a second flexible planar wire cable; and
- apertures.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 14-20 are rejected under 35 USC 102 (a((2) as being anticipated by Tominaga et al (US 9,722,338).
Regarding claims 1-2, Tominaga et al disclose the cable as shown on Figures 1-30 comprising:
-a first flexible planar wire cable (10) having a first plurality of separated conductors (11a) formed in a first insulating layer comprising a first substantially flat exterior surface; 
-a second flexible planar wire cable (12) having a second plurality of separated conductors (12a) formed in a second insulating layer comprising a second substantially flat exterior surface; and
- a first plurality of apertures (40a) formed in the first substantially flat exterior surface and a second plurality of apertures formed in the second substantially flat exterior surface, wherein the first and second plurality of apertures are inherently sized, shaped, and arranged such that an electrical connection is made between the first and second plurality of separated conductors through the first and second plurality of apertures, see Figures 4-5 and the paragraph 50.


 Regarding to claim 14, wherein the first plurality of apertures (40a) is arranged in clusters along a longitudinal axis of the first flexible planar wire cable, see Figure 7.  
Regarding to claim 15,  wherein the clusters (40a) are repeated at a predetermined interval along the longitudinal axis of the first flexible planar wire cable, see Figure 3.  
Regarding to claim 16, wherein the first plurality of apertures (40a) within the clusters are arranged in a staggered pattern relative to one another along the longitudinal axis of the first flexible planar wire cable, see Figure 4.  
Regarding to claim 17, wherein the second plurality of apertures (40a) are arranged in clusters along a longitudinal axis of the second flexible planar wire cable (12), see Figure 3.  
Regarding to claim 18, wherein the clusters (40a) are repeated at a predetermined interval along the longitudinal axis of the second flexible planar wire cable (12), see Figure 3.  
Regarding to claim 19, wherein the second plurality of apertures within the clusters are arranged in a staggered pattern relative to one another along the longitudinal axis of the second flexible planar wire cable (12), see Figure 3.  
Regarding to claim 20, wherein the first substantially flat exterior surface (11) is bonded to the second substantially flat exterior surface (12).

                          
                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  3-13   are rejected under 35 USC 103 as being unpatentable over Tominaga et al (US 9,722,338) in view of Lin et al (US 2011/0094790).Yun et al (KR 100862976).
          Tominaga et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-a first electromagnetic shield enclosing the first plurality of separated conductors; and a second electromagnetic shield enclosing the second plurality of separated conductors as combined in claims 3 and 7.  
          Nevertheless, Yun et al suggests to employ the  electromagnetic shield (31, 33) as shown on Figures 5c-5d for providing electromagnetic shielding to protect electrical signals from interference, see the Abstract.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the electromagnetic shield as suggested by Lin et al in the cable of Tominaga et for the purpose of providing electromagnetic shielding to protect electrical signals from interference.
Regarding to claim 4, wherein the modified cable would have the first electromagnetic shield being electrically connected to the second electromagnetic shield.  
Regarding to claim 5,  the Abstract of Yun indicate that Page 18 of 227021.127US2 a adhesive layer on the surface of the layer (27, 29), see the Abstract, between the first electromagnetic shield (31, 33) and the first insulating layer (29).
Regarding to claims 6 and 9-10, since the modified cable of Tominaga et is used to supply electric power and control signals, see the paragraphs 3-4, employing the modified cable of Tominaga et al to supply “a first power conductor configured to transmit electrical power; a first signal conductor configured to transmit electrical signals; and a first data conductor configured to transmit network data communications and wherein the second plurality of separated conductors comprises: a second power conductor configured to transmit the electrical power; a second signal conductor configured to transmit the electrical signals; and a second data conductor configured to transmit the network data communications” is considered to be a matter of a design expedient for an engineer depending upon a particular application in which the circuit of Tominaga et al that would have been obvious at the time of the invention .  
Regarding to claim 8, lacking of showing of any criticality, selectively unshieldinf the first signal conductor  and the second signal conductor as claimed is considered to be a matter of a design expedient for an engineer depending upon a particular application in which the circuit of Tominaga et al that would have been obvious at the time of the invention.  .  
Regarding to claim 11,  wherein the first power conductor of the first plurality of separated conductors would be electrically connected to the second power conductor of the second plurality of separated conductors by the apertures (40a).  
Regarding to claim 12, wherein the first signal conductor of the first plurality of separated conductors would be electrically connected to the second signal conductor of the second plurality of separated conductors by the apertures (40a)  
Regarding to claim 13,  wherein the first data conductor of the first plurality of separated conductors would be electrically connected to the second data conductor of the second plurality of separated conductors by the apertures (40a).
Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842